Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 11, 2018

The Court of Appeals hereby passes the following order:

A18A0867. JAMES BARROW HOLLOWAY, SR. v. KENNETH B. HODGES,
    III.

      In August 2016, plaintiffs Geoffrey L. Gray and Griffin Stephen Stocks, III,
filed a complaint seeking various forms of equitable relief, including the appointment
of a receiver for two defendant corporations. The trial court appointed a receiver,
who apparently functioned in that role for approximately one year. In August 2017,
the trial court entered an order discharging the receiver and granting his application
for payment. Defendant James Barrow Holloway, Sr. has filed a notice of appeal
from that order. We lack jurisdiction at this juncture.
      A judgment is final and directly appealable “when it disposes of the entire
controversy, leaving nothing for the trial court to do in the case.” Bay Meadow Corp.
v. Hart, 276 Ga. App. 133, 134 (1) (622 SE2d 478) (2005); see also OCGA § 5-6-34
(a) (1) (a judgment is final “where the case is no longer pending in the court below”).
Here, the order on appeal provided that the parties had 30 days to file objections to
the receiver’s invoices and that the receiver should retain certain funds from the
receivership estate “to defend any objections to the discharge or associated with the
wind down of the Receivership pending further order of this Court.” Because the
order contemplated further action by both the parties and the Court, it was not final.
To appeal the order, Holloway was required to comply with the interlocutory appeal
procedures in OCGA § 5-6-34 (b). His failure to do so deprives us of jurisdiction to
consider this direct appeal, which is hereby DISMISSED.1

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/11/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        In his notice of appeal, Holloway asserts that we have jurisdiction under
OCGA § 5-6-34 (a) (4), which provides for a right of direct appeal from “[a]ll
judgments or orders granting or refusing applications for receivers . . .” The order on
appeal, however, did not grant or refuse an application for a receiver; it discharged
a previously-appointed receiver. Thus, OCGA § 5-6-34 (a) (4) does not apply here.